Exhibit 10.1

 

AMENDED AND RESTATED MARK B. DUNKERLEY EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered by and
between MARK B. DUNKERLEY (“Employee”) and each of Hawaiian Holdings, Inc.
(“HH”) and its wholly owned subsidiary Hawaiian Airlines, Inc. (“HA”); which
companies are individually and collectively identified herein as the “Company”).

 

The parties hereto hereby amend and restate the employment agreement between and
among Employee, HH and HA, as most recently amended effective May 25, 2010 (the
“Prior Agreement”) and replace it in its entirety with this Agreement, effective
November 15, 2012.  The Company desires to re-establish its right to the
continued services of Employee, in the capacity described below, on the terms
and conditions and subject to the rights of termination hereinafter set forth,
and Employee is willing to accept such employment on such terms and conditions.

 

In consideration of the mutual agreements hereinafter set forth, Employee and
the Company have agreed and do hereby agree as follows:

 

1.             Employment as President and Chief Executive Officer; Service as
Director.  The Company does hereby continue to employ Employee as President and
Chief Executive Officer and Employee does hereby accept and agree to such
continued employment.  Employee’s duties during the Employment Period (defined
below) shall be the executive, managerial and reporting duties required of a
chief executive officer of a corporation and such other duties as the Board of
Directors of the Company shall from time to time prescribe and as provided in
the Bylaws of the Company, including but not limited to direct responsibility
for and supervision of all aspects of the business and affairs of HH and HA. 
Employee shall report directly to the respective Board of Directors of each of
HH and HA, as applicable, for the Employment Period.  No other person or persons
will occupy a position or have any authority with respect to the Company that is
equal to or greater than the position and authority of Employee, other than the
Board of Directors.  Except for the internal auditor, all other persons who are
employed by the Company will report directly or indirectly to Employee, and no
other persons will report to the Board of Directors of HH or HA or any member of
these Boards of Directors other than Employee.  Employee shall devote his full
time, energy, and skill to the performance of his duties for the Company and for
the benefit of the Company, except for reasonable vacations authorized by the
respective Board of Directors of HH and HA, as applicable, and reasonable
absences because of illness.  Employee shall be eligible for up to four (4)
weeks of vacation annually, subject to requirements of operations and as duties
may permit provided that unused vacation shall not be accrued and the Company
shall not make payment to Employee for unutilized vacation.  Furthermore,
Employee shall exercise due diligence and care in the performance of his duties
to the Company under this Agreement.  Effective as of the Renewal Effective Date
(as defined in section 2 below) and during the Term, (i) HH shall cause Employee
to be appointed to serve as a director of the Board of Directors of HA and
(ii) the Board of Directors of HH shall nominate Employee for election to HH’s
Board of Directors and HH shall use its good faith efforts to elect Employee to
such position.

 

--------------------------------------------------------------------------------


 

2.             Term of Agreement.  The term of this Agreement (“Term”) shall
commence on November 15, 2012 (the “Renewal Effective Date”) and shall continue
until January 1, 2017.  The period of time commencing on the Renewal Effective
Date and ending on the expiration date of the Term, or, if earlier, the date of
termination of Employee’s employment (“Termination Date”) under this Agreement
shall be referred to as the “Employment Period.”  The Company and Employee agree
to discuss at least twelve (12) months prior to the expiration date of the Term
(unless Employee’s employment has been terminated prior to such date), their
respective intentions with respect to any extension of the employment of
Employee with the Company beyond the Termination Date.

 

3.             Compensation.

 

a)            Base Salary.  The Company shall pay Employee, and Employee agrees
to accept from the Company as payment for his services to the Company, a base
salary at the rate of Six Hundred and Twenty-Five Thousand Dollars ($625,000)
per year (“Base Salary”), payable in equal semi-monthly installments or at such
other time or times as Employee and the Company shall agree, provided that in no
event will such payment be made later than the 409A Limit as defined in
Section 22(a) hereof.  Employee’s Base Salary will be reviewed by the
Compensation Committee of the Board at least annually for possible increases.

 

b)            Performance/Incentive Bonus.  Employee will be eligible to receive
an annual performance/incentive bonus (with a pro rata adjustment for any
partial year period caused by the Termination Date being other than December 31
of any year, subject to attainment of performance targets) of a target amount of
one hundred and twenty-five percent (125%) and a maximum of two hundred percent
(200%) of his annual salary.  Employee’s bonus for the 2012 year will be based
on the full calendar year (weighted to take into account the portion of the year
service was provided under the Prior Agreement and the portion of the year
service was provided under this Agreement.).  The bonus plan will be based upon
achievement of goals set forth under the 2006 Management Incentive Plan (or its
successor plan) and such goals shall be consistent with those set for other
executive officers.  Employee and the Company may, but shall have no obligation
to, agree that a portion of Employee’s performance/incentive bonus will be paid
in shares of common stock of HH valued in a manner agreed upon by the parties. 
Any performance/incentive bonus pursuant to this paragraph shall be paid no
later than the 409A Limit as defined in Section 22(a) hereof.

 

c)             Prior Equity Awards.  Notwithstanding any provision of this
Agreement to the contrary, the vesting (including accelerated vesting) and other
terms of all equity awards granted to Employee before the Renewal Effective Date
(the “Prior Equity Awards”) shall continue to be governed by the terms of the
Prior Agreement and the applicable equity award agreements; provided, however,
that any accelerated vesting pursuant to Employee’s termination shall be subject
to the Release (as such term is defined herein) provisions of Section 8(f) of
this Agreement.

 

d)            401K Plan.  Employee shall be eligible to participate in the
Company’s 401(k) retirement plan with employer “match” contributions of 2% of
Employee’s Base Salary or such greater percentage as may be generally made
available to non-contract employees, in each case to the maximum allowable legal
limit.

 

2

--------------------------------------------------------------------------------


 

e)             2012 Restricted Stock Unit Awards.

 

(i)            2012 Type A Restricted Stock Unit.  On the Renewal Effective
Date, Employee shall receive a Restricted Stock Unit grant covering that number
of shares of Company common stock equal to $1,000,000 divided by the thirty
trading day trailing (excluding the grant date) volume-weighted average share
price of Company common stock (“VWAP”) measured through the day prior to the
Renewal Effective Date, rounded up to the nearest whole share (the “2012 Type A
Restricted Stock Unit”). None of the 2012 Type A Restricted Stock Unit shall
vest unless the Company achieves pre-tax net profits, determined in accordance
with U.S. generally accepted accounting principles, of at least an aggregate of
one million dollars over any rolling two consecutive Company fiscal quarters in
the period commencing with the first full Company fiscal quarter after the grant
date and through the last full Company fiscal quarter ending prior to January 1,
2017 (the “2012 Type A Restricted Stock Unit Performance Metric”).  Subject to
achieving the 2012 Type A Restricted Stock Unit Performance Metric and
Compensation Committee written certification thereof (which the Compensation
Committee shall be obligated to provide within sixty (60) days following the
achievement of the 2012 Type A Restricted Stock Unit Performance Metric) and
further subject to Employee’s continued employment by the Company through each
vesting date and any accelerated vesting as provided in Section 8 hereof, the
2012 Type A Restricted Stock Unit will vest as to two-thirds of the covered
shares (rounded up to the nearest whole share) on the second anniversary of the
Renewal Effective Date and as to the final one-third of the covered shares on
the third anniversary of the Renewal Effective Date.  The shares subject to the
2012 Type A Restricted Stock Unit will be distributed to Employee on the first
Distribution Date following each vesting date, but in no event later than the
409A Limit.  In the event that the 2012 Type A Restricted Stock Unit Performance
Metric has not been achieved as of any vesting date, that tranche of 2012 Type A
Restricted Stock Unit shall still be eligible to vest and shall vest on the
date, if any, of the Compensation Committee’s written certification, which the
Compensation Committee shall be obligated to provide within sixty (60) days
following the achievement of the 2012 Type A Restricted Stock Unit Performance
Metric, so long as achievement of the 2012 Type A Restricted Stock Unit
Performance Metric is not after January 1, 2017.  For purposes of this
Agreement, the term “Distribution Date” shall mean the first date on which
Employee is able to freely sell securities of HH or its affiliates and shall not
include any period during which Employee is unable to sell such securities due
to any so-called “black-out” period or otherwise.   For purposes of this
Agreement, the term “409A Limit” shall mean the later of (i) the fifteenth day
of the third month following the end of Employee’s first taxable year in which
the right to such payment or distribution is no longer subject to a substantial
risk of forfeiture or (ii) the fifteenth day of the third month following the
end of the Company’s first taxable year in which the right to such payment or
distribution is no longer subject to a substantial risk of forfeiture.  For the
avoidance of doubt, any Type A Unearned Performance-Based Full Value Awards (as
defined in Section 8(a)(iv)(2)), any Type B Earned Performance-Based Full Value
Awards (as defined in Section 8(a)(iv)(3)) and any Type B Unearned
Performance-Based Full Value Awards (as defined in Section 8(a)(iv)(4)) shall be
considered subject to a substantial risk of forfeiture until both the applicable
Type A and Type B performance metrics are satisfied or deemed satisfied.

 

3

--------------------------------------------------------------------------------


 

(ii)           2012 Type A Restricted Stock Unit — Qualifying Change in
Control.  Notwithstanding any provision of this Agreement to the contrary, in
the event of a Change in Control as defined in Sections 11(a), 11(b) (but
substituting 50% for 40% in Sections 11(a) and (b)), 11(c) or 11(d) hereof
occurs prior to January 1, 2017 (a “Qualifying Change in Control”) while
Employee remains employed by the Company (or within twenty-nine (29) days
following Employee’s termination of employment pursuant to Section 7(c) or (d)
of this Agreement), any unvested 2012 Type A Restricted Stock Unit shares shall
be assumed or substituted by the acquirer for an equity award equivalent in all
material respects to the 2012 Type A Restricted Stock Unit (an “Equivalent 2012
Type A Award”).  In such event, the 2012 Type A Restricted Stock Unit
Performance Metric shall be deemed satisfied (without need for certification by
the Compensation Committee) and the 2012 Type A Restricted Stock Unit award
shall remain subject to the remaining service-based vesting provisions, subject
to accelerated vesting pursuant to Section 8 hereof.  If any 2012 Type A
Restricted Stock Unit shares required to be assumed or substituted for an
Equivalent 2012 Type A Award are not so assumed or substituted, then such 2012
Type A Restricted Stock Unit shall become 100% vested upon such Qualifying
Change in Control.

 

(iii)          2012 Type B Restricted Stock Unit. On the Renewal Effective Date,
Employee shall receive a Restricted Stock Unit grant covering that number of
shares of Company common stock equal to $500,000 divided by the thirty trading
day trailing (excluding the grant date) volume-weighted average share price of
Company common stock (“VWAP”) measured through the day prior to the Renewal
Effective Date, rounded up to the nearest whole share (the “2012 Type B
Restricted Stock Unit”), with the resulting target share number (the “Target
Shares”) multiplied by 1.5 to reflect the potential maximum 2012 Type B
Restricted Stock Unit payout for top performance.  Subject to Employee’s
continued employment by the Company through each vesting date, and further
subject to accelerated vesting as provided in Section 8 hereof, the 2012 Type B
Restricted Stock Unit shall vest, if at all (except as provided in subparagraph
(e)(iv) below) as to two-thirds of the covered shares (rounded up to the nearest
whole share) on the second anniversary of the Renewal Effective Date and as to
the final one-third of the covered shares on the third anniversary of the
Renewal Effective Date.  Any 2012 Type B Restricted Stock Unit that vests
pursuant to the immediately preceding sentence (i) shall not be delivered to
Employee unless the 2012 Type A Restricted Stock Unit Performance Metric has
been achieved prior to the date of the first regularly scheduled Compensation
Committee meeting following the third anniversary of the Renewal Effective Date
(but in no event later than sixty (60) days following the third anniversary of
the Renewal Effective Date) (the “Post-Performance Period Compensation Committee
Meeting”), and has been certified by the Compensation Committee on or prior to
the Post-Performance Period Compensation Committee Meeting, and (ii) shall be
delivered only to the extent the 2012 Type B Restricted Stock Unit Performance
Metric (as defined below) has been achieved during the period commencing on the
Renewal Effective Date and ending on the third anniversary thereof (the “2012
Type B Restricted Stock Unit Performance Period”) and has been certified by the
Compensation Committee at the Post-Performance Period Compensation Committee
Meeting.  The number of shares determined to be delivered by the Compensation
Committee pursuant to the immediately preceding sentence shall be paid on the
first Distribution Date following the Post-Performance Period Compensation
Committee Meeting, but in no event later than the 409A Limit.  The 2012 Type B
Restricted Stock Unit Performance Metric is the Company’s relative total
stockholder return.  This is determined by dividing the Company’s thirty trading
day trailing (including the final date) VWAP on the third anniversary of the
Renewal Effective Date (the “Final Measurement Date”) by the Company’s thirty
trading day trailing (excluding the Renewal

 

4

--------------------------------------------------------------------------------


 

Effective Date) VWAP on the Renewal Effective Date (the “Initial Measurement
Date”) (the “Hawaiian Total Stockholder Return”), relative to the total
stockholder return, measured in the same manner over the 2012 Type B Restricted
Stock Unit Performance Period for the following ten companies (the
“Carriers”)(the “Carriers Total Stockholder Return”):

 

1. Allegiant Travel Company

 

2. Delta Airlines, Inc.

 

3. United Continental Holdings

 

4. Republic Airways Holdings, Inc.

 

5. US Airways Group, Inc.

 

6. Southwest Airlines Co.

 

7. Alaska Air Group, Inc.

 

8. JetBlue Airways Corporation

 

9. SkyWest, Inc.

 

10. Spirit Airlines, Inc.

 

If the Hawaiian Total Stockholder Return exceeds each of the Carriers Total
Stockholder Return, or is tied for first place, then Employee shall earn 150% of
the Target Shares.

 

If the Hawaiian Total Stockholder Return is the second highest relative to the
Carriers Total Stockholder Return, or is tied for second place, then Employee
shall earn 130% of the Target Shares.

 

If the Hawaiian Total Stockholder Return is the third highest relative to the
Carriers Total Stockholder Return, or is tied for third place, then Employee
shall earn 120% of the Target Shares.

 

If the Hawaiian Total Stockholder Return is the fourth highest relative to the
Carriers Total Stockholder Return, or is tied for fourth place, then Employee
shall earn 100% of the Target Shares.

 

If the Hawaiian Total Stockholder Return is the fifth highest relative to the
Carriers Total Stockholder Return, or is tied for fifth place, then Employee
shall earn 100% of the Target Shares.

 

If the Hawaiian Total Stockholder Return is the sixth highest relative to the
Carriers Total Stockholder Return, or is tied for sixth place, then Employee
shall earn 100% of the Target Shares.

 

5

--------------------------------------------------------------------------------


 

If the Hawaiian Total Stockholder Return is the seventh highest relative to the
Carriers Total Stockholder Return, or is tied for seventh place, then Employee
shall earn 70% of the Target Shares.

 

If the Hawaiian Total Stockholder Return is the eighth highest relative to the
Carriers Total Stockholder Return, or is tied for eighth place, then Employee
shall earn 40% of the Target Shares.

 

If the Hawaiian Total Stockholder Return is the ninth highest relative to the
Carriers Total Stockholder Return, or lower, or is tied for ninth place, or
lower, then Employee shall earn 0% of the Target Shares.

 

                If the Company or any of the Carriers enters bankruptcy during
the 2012 Type B Restricted Stock Unit Performance Period, they shall be treated
as being at the bottom of the total stockholder return rankings.  If any of the
Carriers ceases to be a publicly-traded company prior to the end of the 2012
Type B Restricted Stock Unit Performance Period, their total stockholder return
shall be computed from the Renewal Effective Date through the date upon which
they cease to be a publicly-traded company, and that total stockholder return
shall thereafter be adjusted by the average total stockholder return of the
remaining publicly-traded Carriers (that have not entered bankruptcy) and the
Company over the remainder of the 2012 Type B Restricted Stock Unit Performance
Period.  All percentages of vesting shall be rounded up to the nearest whole
share.

 

The Target Shares shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Company common stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Company common stock, or any other increase or decrease in the number of
issued shares of Company common stock effected without receipt of consideration
by the Company and shall also be equitably adjusted to reflect any split-up,
spin-off or other change in the corporate structure of the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”

 

For purposes of determining Hawaiian Total Stockholder Return and Carriers Total
Stockholder Return, in the event that the Company or a Carrier issues a cash
dividend (the “Issuer”) and the ex-dividend date of such dividend occurs during
the 2012 Type B Restricted Stock Unit Performance Period, then the Carriers’ or
the Company’s, as appropriate, thirty trading day trailing VWAP on the third
anniversary of the Renewal Effective Date shall be increased by an amount equal
to such cash dividend in determining the Carriers Total Stockholder Return or
the Hawaiian Total Stockholder Return.

 

EXAMPLE 1: On the Initial Measurement Date, the Company’s thirty trading day
trailing (excluding the grant date) VWAP is $5 per share.  On the Final
Measurement Date, the Company’s thirty trading day trailing VWAP is $10 per
share.  This results in a Hawaiian Total Stockholder Return of 200%.  The best
Carrier Total Stockholder Return is also 200%.  Accordingly, Employee earns 150%
of the Target Shares, subject to the other vesting conditions.

 

6

--------------------------------------------------------------------------------


 

EXAMPLE 2: On the Initial Measurement Date, the Company’s thirty trading day
trailing (excluding the grant date)  VWAP is $5 per share.  On the Final
Measurement Date, the Company’s thirty trading day trailing VWAP is $6 per
share.  This results in a Hawaiian Total Stockholder Return of 120%.  The fifth
highest Carrier Total Stockholder Return is 125%.  The sixth highest Carrier
Total Stockholder Return is 118%.  Accordingly, because Hawaiian’s Total
Stockholder Return is in sixth place, Employee earns 100% of the Target Shares,
subject to the other vesting conditions.

 

EXAMPLE 3: On the Initial Measurement Date, the Company’s thirty trading day
trailing (excluding the grant date)  VWAP is $5 per share.  On the Final
Measurement Date, the Company’s thirty trading day trailing VWAP is $7 per
share.  This results in a Hawaiian Total Stockholder Return of 140%.  Two
Carriers entered bankruptcy during the Type B Restricted Stock Unit Performance
Period.  Of the eight remaining Carriers, the eighth highest Carrier Total
Stockholder Return was 145%. Accordingly, because Hawaiian’s Total Stockholder
Return is in ninth place, Employee earns 0% of the Target Shares.

 

EXAMPLE 4: Two years following the Renewal Effective Date, Allegiant Travel
Company ceases to be publicly traded pursuant to a going private transaction. 
Through that date, Allegiant Travel Company’s Carrier Total Stockholder Return
was flat — 100%.  In the final year of the 2012 Type B Restricted Stock Unit
Performance Period, the average Carrier Total Stockholder Return, including the
Hawaiian Total Stockholder Return for purposes of computing the average, was
110%.  Accordingly, Allegiant Travel Company will be deemed to have a Carrier
Total Stockholder Return of 110% for the 2012 Type B Restricted Stock Unit
Performance Period.

 

(iv)          Type B Restricted Stock Unit — Qualifying Change in Control. 
Notwithstanding any provision of this Agreement to the contrary, in the event of
a Change in Control as defined in Sections 11(a), 11(b) (but substituting 50%
for 40% in Sections 11(a) and (b)), 11(c) or 11(d) hereof occurs prior to
January 1, 2017 (a “Qualifying Change in Control”) while Employee remains
employed by the Company (or within twenty-nine (29) days following Employee’s
termination of employment pursuant to Section 7(c) or (d) of this Agreement),
any unvested 2012 Type B Restricted Stock Unit shares shall be assumed or
substituted by the acquirer for an equity award equivalent in all material
respects to the 2012 Type B Restricted Stock Unit (an “Equivalent 2012 Type B
Award”).  In such event, the 2012 Type A Restricted Stock Unit Performance
Metric shall be deemed satisfied (without need for certification by the
Compensation Committee) and the extent to which the 2012 Type B Restricted Stock
Unit Performance Metric has been achieved shall be determined under the same
methodology as outlined above (to be determined by the Compensation Committee
immediately prior to the consummation of the Change in Control), but using a
truncated 2012 Type B Restricted Stock Unit Performance Period commencing on the
Renewal Effective Date and terminating on the date of the consummation of the
Change in Control (including such date), subject to accelerated vesting pursuant
to Section 8 hereof.  Any remaining service based vesting requirements shall
still apply, subject to accelerated vesting pursuant to Section 8 hereof. If any
2012 Type B Restricted Stock Unit shares required to be assumed or substituted
for an Equivalent 2012 Type B Award are not so assumed or substituted, then such
2012 Type B Restricted Stock Unit shall become 100% vested with respect to any
remaining service-based vesting, at the level of performance determined pursuant
to the methodology specified in the second previous sentence, upon such
Qualifying Change in Control.

 

7

--------------------------------------------------------------------------------


 

EXAMPLE 5: On the Initial Measurement Date, the Company’s thirty trading day
trailing VWAP (excluding the Initial Measurement Date)  is $5 per share.  The
Company is acquired in a Change in Control that is consummated on the one-year
anniversary of the Renewal Effective Date.  The Company’s share thirty trading
day trailing VWAP (including the one-year anniversary Date) on such date is $10
per share, resulting in a Hawaiian Total Stockholder Return of 200%.  Relative
to the Carrier Stockholder Return over the truncated one-year 2012 Type B
Restricted Stock Unit Performance Period, the Company is in third place. 
Accordingly, because the Type B 2012 Restricted Stock Unit Award is in third
place, Employee earns 120% of the Target Shares, subject to the other vesting
conditions.

 

f)             The Company shall use its good faith efforts to ensure that a
sufficient number of shares remain available for issuance under applicable
approved Restricted Stock Unit plan(s) for the issuance of the 2012 Type A
Restricted Stock Unit and 2012 Type B Restricted Stock Unit.  The Company shall
use its good faith efforts to register any shares of Company common stock
issuable pursuant to 2012 Type A Restricted Stock Unit and 2012 Type B
Restricted Stock Unit on Form S-8 (or any applicable successor form).

 

g)             Net Withholding.  The 2012 Type A Restricted Stock Unit and 2012
Type B Restricted Stock Unit and any future equity awards granted pursuant to
Section 3(h) below shall provide that any minimum required tax withholding shall
be addressed through a net issuance, whereby that number of shares with a fair
market value equal to the minimum required withholding amount shall be retained
by the Company in order to offset the Company’s obligation for tax withholding
payment costs for Employee’s taxes, unless Employee timely elects in his
discretion to make a cash payment to satisfy such tax withholding payment costs.

 

h)            Future Equity Awards.  Employee shall be eligible for annual
equity awards in March of 2013, 2014 and 2015 in forms and amounts determined by
the Compensation Committee in its discretion.

 

4.             Fringe Benefits.  Employee shall be entitled to participate, at
the Company’s expense, in any benefit programs adopted from time to time by the
Company for the benefit of its executive employees and Employee shall be
entitled to receive such other fringe benefits as may be granted to him from
time to time by the Company’s Board of Directors.  Any reimbursement pursuant to
this Section 4 shall be paid as soon as practicable, provided that, to the
extent required to comply with Section 409A of the Internal Revenue Code (the
“Code”), such reimbursement shall be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred. 
While he is employed hereunder (unless otherwise noted), Employee shall be
entitled to receive the following benefits:

 

a)            Benefit Plans.  Employee shall be entitled to participate in any
benefit plans relating to stock options, stock purchases, pension, thrift,
profit sharing, life and disability insurance, medical coverage, executive
medical coverage, education, or other retirement or employee benefits available
to other executive employees of the Company, subject to any restrictions
(including waiting periods) specified in such plans.

 

b)            Automobile.  The Company shall provide Employee with an automobile
allowance of $1000 per month.

 

8

--------------------------------------------------------------------------------


 

c)             Travel Benefits.  Employee and Employee’s spouse or domestic
partner shall be entitled to travel benefits on Company flights (but not charter
flights) at the P1A/F1 category.  Employee’s eligible dependents, if any, shall
be entitled to travel benefits on Company flights (but not charter flights) at
the P1A/F1 category when traveling with Employee and/or Employee’s spouse or
domestic partner; when not traveling with Employee and/or Employee’s spouse or
domestic partner, eligible dependents shall be entitled to travel benefits on
Company transpacific flights (but not charter flights) at the S1A/F3 category
and interisland flights at the S1A/F3 category. Employee and Employee’s spouse
or domestic partner and eligible dependents shall be entitled to travel benefits
on other airlines at the sole discretion of such airlines, at a comparable level
to that provided to other Company executive officers.  Upon Employee’s
employment termination after the Term (other than for Cause, as defined herein,
or pursuant to Employee’s death), or upon Employee’s prior employment
termination triggering severance benefits under Section 8 hereof, and subject to
Employee’s signing and not revoking a release of claims in favor of the Company
substantially in the form attached as Exhibit A to this Agreement (a “Release”),
the lapse of any statutory period for revoking the Release, and such Release
becoming effective in accordance with its terms within twenty-nine (29) days
following the Termination Date, Employee and Employee’s spouse or domestic
partner and eligible dependents shall receive, commencing on the Termination
Date, for the duration of Employee’s life the Company travel benefits described
above (but not the other travel benefits on other airlines) up to a maximum
imputed taxable income, in the aggregate, of $25,000 per calendar year.  The
travel benefits provided pursuant to the preceding sentences of this Section
4(c) shall be provided on a basis that is no less beneficial than travel
benefits provided as of the Renewal Effective Date, and no less beneficial when
compared to the travel benefits enjoyed by any other employee of the Company or
by any member of the Board of Directors, whichever is better (subject to the
$25,000 annual limitation and the exclusion of travel benefits on other airlines
for the post-termination Company travel benefits).  Such lifetime travel
benefits shall cease to be provided in the event Employee breaches his
obligations under Sections 6 or 10 of this Agreement.

 

d)            Executive Long-Term Disability Insurance Plan.  Employee will be
included in the Company’s Executive Long-Term Disability Insurance Plan, as it
may be modified from time to time, at the Company’s expense.

 

e)             Business Expenses.  The Company shall reimburse Employee for any
and all necessary, customary, and usual expenses, properly receipted in
accordance with Company policies, incurred by Employee on behalf of the Company.

 

f)             Life Insurance.  The Company shall pay the premium for term life
insurance coverage of $300,000.

 

g)             Annual Physical.  The Company shall reimburse Employee (or pay
directly) for the reasonable costs of an annual executive full physical
examination.

 

h)            Retiree Medical.  Upon any termination of his employment
hereunder, Employee shall be eligible to participate in the Company’s Executive
Retiree Medical Plan on the same terms as apply to other Eligible Retirees (as
such term is defined in such plan).

 

9

--------------------------------------------------------------------------------


 

5.             Relocation.  If Employee completes his service under this
Agreement through January 1, 2017 or if Employee’s employment is terminated
prior to January 1, 2017 (i) by act of the Company other than for Cause (as
defined herein), (ii) by Employee for Good Reason (as defined herein), or (iii)
by reason of Employee’s death or Disability (as defined herein), then, subject
to Employee (or his beneficiary) signing and not revoking a Release, the lapse
of any statutory period for revoking the Release, and such Release becoming
effective in accordance with its terms within twenty-nine (29) days following
the Termination Date, the Company will reimburse Employee for eligible costs
related with relocation from Hawaii (including eligible costs incurred on or
after such employment termination but prior to the effectiveness of the
Release), which will include but not be limited to the following items: i) the
reasonable out-of-pocket costs of moving his household goods and belongings from
Hawaii, including packing, unpacking, shipping and insurance, (ii) the shipment
of one automobile, and (iii) travel costs for Employee and his domestic partner
directly related to Employee’s relocation from Hawaii (collectively referred to
as the “Termination Expenses”). The Termination Expenses will be reimbursed up
to a maximum of $50,000.00.  Notwithstanding the foregoing in order to receive
reimbursement of the Termination Expenses under this Section 5, such Termination
Expense must be incurred on or before the end of the second calendar year
following the calendar year in which Employee’s termination of employment occurs
and reimbursement of such Termination Expense shall be made as soon as
administratively feasible following submission of such expense but shall in any
event be made on or before the end of the third calendar year following the
calendar year in which Employee’s termination of employment occurs.

 

6.             Confidential Information.  Employee recognizes that by reason of
his employment by and service to the Company he will occupy a position of trust
with respect to business and technical information of a secret or confidential
nature which is the property of the Company which will be imparted to him from
time to time in the course of the performance of his duties hereunder.  Employee
acknowledges that such information is a valuable and unique asset of the Company
and agrees that he shall not, during or after the Term of this Agreement, use or
disclose directly or indirectly any confidential information of the Company to
any person, except that Employee may use and disclose to authorized personnel of
the Company such confidential information as is reasonably appropriate in the
course of the performance of his duties hereunder.  Confidential information of
the Company shall include all information and knowledge of any nature and in any
form relating to the Company including but not limited to, business plans;
development projects; computer software and related documentation and materials;
designs, practices, processes, methods, know-how and other facts relating to the
business of the Company; advertising, promotions, financial matters, sales and
profit figures, customers or customer lists.  Confidential information shall not
include any information that is or shall become publicly known through no fault
of Employee and any information received in good faith from a third party who
has the right to disclose such information and who has not received such
information, either directly or indirectly, from the Company.

 

7.             Termination of Employee’s Employment.

 

a)            Death; Disability.  If Employee dies while employed by the
Company, his employment shall immediately terminate.  If, as a result of
Employee’s mental or physical incapacity, Employee shall be unable to perform
the services for the Company contemplated by this Agreement in the manner in
which he previously performed them during an aggregate of one

 

10

--------------------------------------------------------------------------------


 

hundred twenty (120) business days in any consecutive seven (7) month period
(“Disability”), Employee’s employment may be terminated by the Company for
Disability.  In the event of Disability or death, Employee or Employee’s
beneficiaries, as the case may be, (i) shall continue to be paid the Base Salary
through the Termination Date and a performance/incentive bonus, pro-rated to
reflect the date of death or Disability, and subject to attaining the requisite
performance milestones and payable at the same time as other participants, as
determined in accordance with Section 3(b), and (ii) shall retain his vested
equity compensation awards and other vested benefits and rights under the
Company’s benefit plans in accordance with the terms of such plans and this
Agreement.  In the case of death, Employee’s beneficiaries or his estate shall
receive benefits in accordance with the Company’s retirement, insurance and
other applicable programs and plans then in effect.

 

(i)                                     Any Type A Unearned Performance-Based
Full Value Awards (as defined in Section 8(a)(iv)(2)) shall remain outstanding
and shall be treated in the manner set forth in Section 8(a)(iv)(2) except that
Employee shall not be 100% vested in the award as a result of termination of
employment and shall only be entitled to payment of that portion of the award
that has satisfied the service-based vesting requirements as of the Termination
Date.

 

(ii)                                  Any Type B Earned Performance-Based Full
Value Awards (as defined in Section 8(a)(iv)(3)) and Type B Unearned
Performance-Based Full Value Awards (as defined in Section 8(a)(iv)(4)) shall
remain outstanding and shall be earned and paid in the same manner as if
Employee had remained employed for the entire performance period except that
Employee shall only be entitled to payment of that portion of the award that has
satisfied the service-based vesting requirements as of the Termination Date.

 

b)                                     Termination by the Company for Cause. 
The Company may terminate Employee’s employment under this Agreement for “Cause”
(as defined herein) at any time prior to expiration of the Term, only upon the
occurrence of any one or more of the following events:

 

(i)                                     The material breach by Employee of his
obligations hereunder, after Employee has been given written notice specifying
the breach and has been provided a thirty day opportunity to cure.  This
includes, without limitation, willful neglect of Employee’s duties or Employee’s
willful failure (other than any such failure resulting from the termination of
Employee’s employment pursuant to his death, Disability, retirement or Good
Reason, as provided elsewhere in this Agreement) to implement or adhere to
policies established by, or directives of, the Company’s Board of Directors.

 

(ii)                                  Employee is convicted of, or pleads guilty
or no contest to a felony, or written evidence is presented to the Board that
Employee engaged in a crime that may have an adverse impact on the Company’s
reputation and standing in the community.

 

(iii)                               Employee commits fraud in connection with
the business affairs of the Company, regardless of whether said conduct is
designed to defraud the Company or others.

 

In the event of termination for Cause, the Company shall pay Employee any
portion of Employee’s Base Salary accrued, but not paid, prior to the
Termination Date.  In the event of termination for Cause, the Company’s
obligation to pay Employee’s Base Salary for any periods after the Termination
Date shall cease as of the Termination Date, all of Employee’s equity

 

11

--------------------------------------------------------------------------------


 

compensation awards shall immediately cease vesting, and all of Employee’s
benefits shall cease, except as otherwise required by law; provided that
Employee shall retain his vested equity compensation awards and other vested
benefits and rights under the Company’s benefit plans in accordance with the
terms of such plans and this Agreement.  For the avoidance of doubt, Employee
shall be entitled to the benefits set forth in Section 7(a)(i) and (ii) above. 
If Employee’s employment is terminated for Cause, Employee’s employment may be
terminated on written notice, effective immediately, unless otherwise expressly
provided for in this Agreement.

 

c)                                      Termination by the Company without
Cause.  The Company shall have the right to terminate this Agreement prior to
the expiration of the Term, at any time, without Cause.  In the event the
Company shall so elect to terminate this Agreement, Employee shall be eligible
to receive compensation pursuant to the provisions of Section 8 hereof.

 

d)                                     Termination by Employee for Good Reason. 
Employee shall have the right to terminate this Agreement for “Good Reason” (as
defined herein).  For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without Employee’s prior written consent, of any one or more of the
following events:

 

(i)                                     The assignment to Employee of any duties
that are materially inconsistent with Employee’s duties as Chief Executive
Officer, or that reflect a material reduction of his powers and
responsibilities;

 

(ii)                                  Employee’s ceasing to report solely to the
Board of Directors;

 

(iii)                               A negative change to Employee’s title;

 

(iv)                              The Company’s material breach of any of the
provisions of this Agreement, or a material adverse change in the conditions of
Employee’s employment (e.g., including, without limitation, a failure by the
Company to provide Employee with incentive compensation and benefit plans that
provide comparable benefits and amounts as such type of programs as are provided
to other Company executive officers, etc.);

 

(v)                                 The relocation of the Company’s principal
executive offices to a location outside of the Honolulu area or the Company’s
requiring Employee to be based anywhere other than the Company’s principal
executive offices, except for travel on Company business to an extent
substantially consistent with Employee’s position and responsibilities;

 

(vi)                              Following a change in control (as defined in
Section 11), Employee not remaining as the chief executive officer of a
successor publicly-traded Company; or

 

(vii)                           A failure by the Company to maintain Directors’
and Officers’ insurance as set forth in Section 20.

 

Employee agrees to provide the Company thirty (30) days’ prior written notice of
any termination for Good Reason within ninety (90) days’ of Employee becoming
aware of the occurrence of any of the foregoing (except in the case of a
termination pursuant to subparagraph

 

12

--------------------------------------------------------------------------------


 

(vi) hereof), during which 30-day period the Company shall have the right to
cure the circumstances giving rise to the Good Reason stated in such notice.  In
the event of termination for Good Reason, Employee shall be eligible to receive
compensation pursuant to the provisions of Section 8 hereof.

 

e)                                      Termination by Employee Without Good
Reason.  Employee shall have the right to terminate this Agreement without Good
Reason.  In the event of a resignation by Employee without Good Reason, the
Company shall pay Employee any portion of Employee’s Base Salary accrued, but
not paid, prior to the Termination Date, all of Employee’s equity compensation
awards shall immediately cease vesting, and all of Employee’s benefits shall
cease, except as otherwise required by law or as otherwise provided herein;
provided that Employee shall retain his vested equity compensation awards and
other vested benefits and rights under the Company’s benefit plans in accordance
with the terms of such plans and this Agreement.  For the avoidance of doubt,
Employee shall be entitled to the benefits set forth in Section 7(a)(i) and (ii)
above.

 

8.                                      Compensation Upon Termination by the
Company Other than for Cause or By Employee for Good Reason.

 

a)                                     Compensation Upon Termination by the
Company Other than for Cause or By Employee for Good Reason.  If Employee’s
employment shall be terminated (i) by act of the Company other than for Cause
during the Term, or (ii) by Employee for Good Reason during the Term, then
subject to Employee signing and not revoking a Release, the lapse of any
statutory period for revoking the Release, and such Release becoming effective
in accordance with its terms within twenty-nine (29) days following Employee’s
Termination Date, the Company shall provide severance pay and benefits as
follows:

 

(i)                                     Payment of Unpaid Base Salary and
Performance/Incentive Bonus.  The Company shall immediately pay Employee any
portion of Employee’s Base Salary accrued, but not paid, prior to the
Termination Date and a performance/incentive bonus for such year, subject to
attaining the requisite performance milestones and payable at the same time as
other participants, as determined in accordance with Section 3(b), with a rating
of 1.0 for all objectives that are not intended to constitute performance-based
compensation under Code Section 162(m), and a rating determined by the
Compensation Committee consistent with its determination for other executives
for all objectives that are intended to constitute performance-based
compensation under Code Section 162(m).

 

(ii)                                  Lump Sum Payment.  Employee shall receive,
on the twenty-ninth (29th) day following the Termination Date, or such later
time as is required pursuant to Section 22 hereof, a lump sum cash severance
payment in an amount equal to 3 times the amount of Employee’s total Base Salary
and average annual bonus payment received during the 36 month period immediately
prior to such termination, up to a maximum severance payment of $4,000,000 (the
“Cash Severance Amount”).

 

(iii)                               Continuation of Medical and Other Benefits. 
Throughout the Term of this Agreement from and after the Termination Date, the
Company shall continue to provide Employee with (i) life insurance coverage and
disability benefits as if Employee’s employment under the Agreement had not been
terminated; provided that coverage (as distinct

 

13

--------------------------------------------------------------------------------


 

from benefits due to a disability incurred prior to the Termination Date) under
the Company’s long term disability insurance will not be included as part of
benefits provided after termination of employment, because the carrier limits
provision of such to active employees and (ii) Travel Benefits set forth in
Section 4(c), as if Employee’s employment under the Agreement had not been
terminated.  In lieu of subsidized COBRA, and payable whether or not Employee
elects COBRA coverage, Employee will also receive continued payments of $3,000
per month through the end of the Term.  If required by law or otherwise allowed
by the relevant carrier, Employee will be afforded the opportunity to continue
such benefits at Employee’s own cost after the benefits provided under this
Section 8(c) have expired.

 

(iv)                              Full-Value Award Vesting Acceleration.

 

(1)                                 2012 Type A Restricted Stock Unit and Other
Similar Full-Value Awards As To Which Only Service-Based Vesting Requirements
Remain.  The 2012 Type A Restricted Stock Unit and any future full-value awards
subject to performance-based vesting similar to the 2012 Type A Restricted Stock
Unit, in each case as to which the performance-based vesting metrics have been
met or are deemed to have been met as of the Termination Date pursuant to the
terms of this Agreement and/or the underlying equity agreement and as to which
only service-based vesting requirements remain (all such awards are referred to
herein as the “Type A Earned Performance-Based Full Value Awards”), shall be
vested 100% as to the shares earned by virtue of satisfying or being deemed to
satisfy the performance-based vesting metrics and shall be paid out on the
twenty-ninth (29th) day following the Termination Date, or such later date as is
required to avoid the imposition of additional taxes under Code Section 409A
pursuant to Section 22 hereof.  Notwithstanding the foregoing, in the event the
twenty-ninth (29th) day following the Termination Date or such later date as is
required to avoid the imposition of additional taxes under Code Section 409A is
not a Distribution Date, the Type A Earned Performance-Based Full Value Awards
shall be distributed on the first succeeding Distribution Date, but in no event
later than the 409A Limit.

 

(2)                                 2012 Type A Restricted Stock Unit and Other
Similar Full-Value Awards As To Which Performance-Based Vesting Requirements
Remain.  The 2012 Type A Restricted Stock Unit and any future full-value awards
subject to performance-based vesting similar to the 2012 Type A Restricted Stock
Unit, in each case as to which the performance-based vesting metrics have not
been met or deemed to have been met as of the Termination Date pursuant to the
terms of this Agreement and/or the underlying equity agreement (all such awards
are referred to herein as the “Type A Unearned Performance-Based Full Value
Awards”) shall remain outstanding and if the applicable performance metric is
satisfied by January 1, 2017, shall be vested 100% as to the shares earned by
virtue of satisfying the performance-based vesting metrics.  The vested shares
subject to the Type A Unearned Performance-Based Full Value Awards shall be paid
out on the twenty-ninth (29th) day following the Compensation Committee’s
written certification thereof (which the Compensation Committee shall be
obligated to certify within sixty (60) days following the achievement of the
applicable performance metric), or such later date as is required to avoid the
imposition of additional taxes under Code Section 409A pursuant to Section 22
hereof.  Notwithstanding the foregoing, in the event the twenty-ninth (29th) day
following the Compensation Committee certification or such later date as is
required to avoid the imposition of additional taxes under Code Section 409A is
not a Distribution Date, the Type A Unearned Performance-Based Full Value Awards
shall be distributed on the first succeeding Distribution Date, but in no event
later than the 409A Limit.

 

14

--------------------------------------------------------------------------------


 

(3)                                 2012 Type B Restricted Stock Unit and Other
Similar Full-Value Awards As To Which the Performance-Period Has Not Ended but
the Performance Metric Has Been Satisfied.  The 2012 Type B Restricted Stock
Unit and any future full-value awards subject to performance-based vesting
similar to the 2012 Type B Restricted Stock Unit, in each case as to which the
applicable performance period has not yet ended but for which the 2012 Type A
Restricted Stock Unit Performance Metric or other similar performance metric has
been certified by the Compensation Committee as satisfied or deemed to have been
satisfied prior to the Termination Date pursuant to the terms of this Agreement
and the underlying equity agreement (all such awards are referred to herein as
the “Type B Earned Performance-Based Full Value Awards”), shall have their
performance periods truncated to the Employee’s Termination Date, and Employee
shall vest in 100% of the shares earned by virtue of the Company’s performance
through the Termination Date relative to the performance metrics specified in
this Agreement and/or the underlying equity agreement for the truncated
performance period. Such awards shall be paid out on the twenty-ninth (29th) day
following the Compensation Committee’s written certification (which the
Compensation Committee shall be obligated to certify within sixty (60) days
following the achievement of the applicable performance metric), or such later
date as is required to avoid the imposition of additional taxes under Code
Section 409A pursuant to Section 22 hereof.  Notwithstanding the foregoing, in
the event the twenty-ninth (29th) day following the Compensation Committee
certification of the number of shares of Company common stock payable in respect
of the Type B Earned Performance-Based Full Value Awards or such later date as
is required to avoid the imposition of additional taxes under Code Section 409A
is not a Distribution Date, the Type B Earned Performance-Based Full Value
Awards shall be distributed on the first succeeding Distribution Date, but in no
event later than the 409A Limit.

 

(4)                                 2012 Type B Restricted Stock Unit and Other
Similar Full-Value Awards As To Which the Performance-Period Has Not Ended and
the Performance Metric Has Not been Satisfied.  The 2012 Type B Restricted Stock
Unit and any future full-value awards subject to performance-based vesting
similar to the 2012 Type B Restricted Stock Unit, in each case as to which the
applicable performance period has not yet ended and for which the 2012 Type A
Restricted Stock Unit Performance Metric or other similar performance metric has
not been certified by the Compensation Committee as satisfied prior to the
Termination Date pursuant to the terms of this Agreement and/or the underlying
equity agreement (all such awards are referred to herein as the “Type B Unearned
Performance-Based Full Value Awards”), shall remain outstanding and if the 2012
Type A Restricted Stock Unit Performance Metric or other similar performance
metric is satisfied by January 1, 2017, shall have their performance periods
truncated to the Employee’s Termination Date, and Employee shall vest in 100% of
the shares earned by virtue of the Company’s performance through the Termination
Date relative to the performance metrics specified in this Agreement and/or the
underlying equity agreement for the truncated performance period.  Such awards
shall be paid out on the twenty-ninth (29th) day following the Compensation
Committee’s written certification of the satisfaction of the 2012 Type A
Restricted Stock Unit Performance Metric or other similar performance metric and
the number of shares of Company common stock payable in respect of the Type B
Earned Performance-Based Full Value Awards (which the Compensation Committee
shall be obligated

 

15

--------------------------------------------------------------------------------


 

to certify within sixty (60) days following the achievement of the 2012 Type A
Restricted Stock Unit Performance Metric or other similar performance metric),
or such later date as is required to avoid the imposition of additional taxes
under Code Section 409A pursuant to Section 22 hereof.  Notwithstanding the
foregoing, in the event the twenty-ninth (29th) day following the Compensation
Committee certification or such later date as is required to avoid the
imposition of additional taxes under Code Section 409A is not a Distribution
Date, the Type B Unearned Performance-Based Full Value Awards shall be
distributed on the first succeeding Distribution Date, but in no event later
than the 409A Limit.

 

b)                                     No Mitigation Required; No Other
Entitlement to Benefits Under Agreement.  Employee shall not be required in any
way to mitigate the amount of any payment provided for in this Section 8,
including, but not limited to, by seeking other employment, nor shall the amount
of any payment provided for in this Section 8 be reduced by any compensation
earned by Employee as the result of employment with another employer after the
Termination Date, or otherwise.  Except as set forth in this Section 8,
following a termination governed by this Section 8, Employee shall not be
entitled to any other compensation or benefits set forth in this Agreement,
except as may be separately negotiated by the parties and approved by the Board
of Directors of the Company in writing in conjunction with the termination of
Employee’s employment under this Section 8 or as otherwise provided for in this
Agreement.

 

c)                                      Release of Claims.  Receipt of the
severance payments and benefits specified in this Section 8 shall be contingent
on Employee’s execution of a Release, and the lapse of any statutory period for
revocation, and such release becoming effective in accordance with its terms
within twenty-nine (29) days following the Termination Date.  Any severance
payment to which Employee otherwise would have been entitled during such
twenty-nine (29) day period shall be paid by the Company in full arrears on the
twenty-ninth (29th) day following Employee’s employment Termination Date or such
later date as is required to avoid the imposition of additional taxes under Code
Section 409A, together, with respect to any cash severance payments, with
interest at the same rate as provided in Section 22(b).

 

9.                                      Code Section 280G .

 

a)                                     Best Results Treatment.  If any payment
or benefit Employee would receive pursuant to this Agreement or otherwise on or
after the date that is one year following the Renewal Effective Date, including
accelerated vesting of any equity compensation (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the Excise Tax, then such Payment shall be
reduced to the Reduced Amount.  The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the

 

16

--------------------------------------------------------------------------------


 

occurrence of the event triggering such Excise Tax will be the first cash
payment to be reduced; (B) accelerated vesting of stock awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (C) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such Excise Tax
will be the first benefit to be reduced.

 

b)                                     280G Calculations.  The Company shall
appoint a nationally recognized accounting firm to make the determinations
required under this Section 9 and perform the foregoing calculations.  The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Employee within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Employee) or such other time as requested by the Company or Employee.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Employee.

 

10.                               Noncompetition, Etc. Provisions.

 

a)                                     Noncompetition.  During the Term of this
Agreement and for a period of twelve (12) months commencing on the Termination
Date, Employee agrees and covenants that Employee shall not, directly or
indirectly, undertake to become an employee, officer, partner, consultant or
otherwise be connected with any entity for which, at such time or for the twelve
(12) month period thereafter in excess of fifteen percent (15%) of its business
is primarily directed at competition with the Company either within Hawaii or on
routes to and from Hawaii serviced by the Company, provided, however, for sake
of clarity, Employee shall not violate this provision if he is employed with
overall responsibility for a business area (such as marketing) which includes
oversight and responsibility for routes within Hawaii or on routes to and from
Hawaii serviced by the Company.  Employee acknowledges and agrees that any
intentional and material breach of this non-competition provision shall entitle
Employer to immediately terminate payments pursuant to Section 8 of this
Agreement and lifetime travel benefits provided in Section 4(c) of this
Agreement.  If the Company ceases operations on a permanent basis or if the
Company ceases to make payments to Employee pursuant to Section 8 hereof, the
restrictions of this section shall immediately terminate.

 

b)                                     Nondisparagement.  During the Term of
this Agreement and for a period of twenty-four (24) months commencing on the
Termination Date, each party agrees that it/he shall not make any statements
that disparage or tend to disparage the other party, including, in the case of
the Company, its products, services, officers, employees, advisers or other
business contacts.  Employee acknowledges and agrees that any intentional and
material breach of this

 

17

--------------------------------------------------------------------------------


 

nondisparagement provision shall entitle the Company to immediately terminate
payments pursuant to Section 8 of this Agreement and lifetime travel benefits
provided in Section 4(c) of this Agreement, and if such disparagement is
material and results in damage to the Company, the Company may also seek
repayment of amounts previously paid to Employee pursuant to Section 8.

 

c)                                      Right to Company Materials.  Employee
agrees that all styles, designs, lists, materials, books, files, reports,
correspondence, records, and other documents (“Company Materials”) used,
prepared, or made available to Employee, shall be and shall remain the property
of the Company.  Upon the termination of employment or the expiration of this
Agreement, all Company Materials shall be returned immediately to the Company,
and Employee shall not make or retain any copies thereof.

 

d)                                     Antisolicitation.  Employee promises and
agrees that during the Term of this Agreement and for the twenty-four (24) month
period commencing on the Termination Date, he will not influence or attempt to
influence customers or suppliers of the Company or any of its present or future
subsidiaries or affiliates, either directly or indirectly, to divert their
business to any individual, partnership, firm, corporation or other entity then
in competition with the Company, or any subsidiary or affiliate of the Company.

 

e)                                      Soliciting Employees.  During the Term
of this Agreement and for the twenty-four (24) month period commencing on the
Termination Date, Employee promises and agrees that he will not directly or
indirectly solicit any of the Company’s employees to work for any business,
individual, partnership, firm, corporation, or other entity in which Employee
has any relationship.

 

11.                               Merger or Other Change in Control.  For
purposes of this Agreement, a “Change in Control” shall mean, with respect to
the Company (the definition of which, for sake of clarity, means either or both
of HA or HH), any of the following: (a) any person or persons acting together
that would constitute a “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, beneficially own more than 40% of the total voting power
of the stock of the Company entitled to vote for the board of directors of the
Company (the “Voting Stock”) or economic interests in the Company, (b) the sale,
transfer, assignment or other disposition (including by merger or consolidation)
by the shareholders of HH, in one transaction or a series of related
transactions, with the result that the beneficial owners of the Voting Stock of
or economic interests in HH immediately prior to the transaction (or series) do
not, immediately after such transaction (or series) beneficially own Voting
Stock representing more than 40% of the voting power of all classes of Voting
Stock of HH or any successor entity of HH or economic interests in HH
representing more than 40% of the economic interests in HH or any Company or any
successor entity of HH; (c) the sale or other transfer (in one or a series of
transactions) of all or substantially all of the assets of the Company, (d) the
dissolution or liquidation of the Company, or (e) a change in the composition of
the Board, as a result of which, fewer than one-half of the incumbent directors
(without including directors who are appointed as part of the union contract)
are directors who either (i) had been directors, other than directors who are
appointed as part of the union contract, of the Company on the Renewal Effective
Date (the “Original Directors”); or (ii) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority of the aggregate of the Original Directors who were still in office at
the time of the election or nomination or directors whose election or nomination
was previously so approved.

 

18

--------------------------------------------------------------------------------


 

12.                               Notices.  All notices and other communications
under this Agreement shall be in writing and shall be given by facsimile (with
confirmation of transmission), first class mail, certified or registered with
return receipt requested, or national, reputable overnight courier and shall be
deemed to have been duly given three (3) days after mailing or on the next
business day following delivery by overnight courier or transmission of a
facsimile to the respective persons named below:

 

If to HA:

 

Hawaiian Airlines, Inc.

 

 

c/o Ranch Capital, LLC

 

 

12730 High Bluff Drive, Suite 180

 

 

San Diego, California 92130

 

 

Attn: Chairman of the Board of Directors

 

 

 

with a copy to

 

Hawaiian Airlines, Inc.

 

 

3375 Koapaka Street, Suite G-350

 

 

Honolulu, HI 96819

 

 

Attn: General Counsel

 

 

 

If to HH:

 

Hawaiian Holdings, Inc.

 

 

c/o Ranch Capital, LLC

 

 

12730 High Bluff Drive, Suite 180

 

 

San Diego, California 92130

 

 

Attn: Chairman of the Board of Directors

 

 

 

with a copy to

 

Hawaiian Holdings, Inc.

 

 

3375 Koapaka Street, Suite G-350

 

 

Honolulu, HI 96819

 

 

Attn: General Counsel

 

 

 

If to the Company, then to either HA or HH, as set forth above.

 

 

 

If to Employee:

 

Mark B. Dunkerley

 

 

at the last residential address known to the Company

 

 

 

with a copy to

 

Munger, Tolles & Olson

 

 

355 S. Grand Ave. 3500

 

 

Los Angeles, California 90071

 

 

Attn: Sandra Seville-Jones

 

 

Tel: (213) 683-9126

 

 

Fax: (213) 683-5126

 

Either party may change such party’s address for notices by written notice duly
given pursuant hereto.

 

19

--------------------------------------------------------------------------------


 

13.                               Arbitration Clause/Attorneys Fees.  Any
controversy or claim arising out of or relating to this Agreement shall be
settled by expedited arbitration administered by the DRS, Inc. in Honolulu,
Hawaii, and judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.  In the event judicial or
quasi-judicial determination is necessary of any dispute arising as to the
parties’ rights and obligations hereunder, the Company and Employee shall each
bear its/his respective attorneys’ fees and costs associated with such dispute. 
The Company shall reimburse Employee (or directly pay) for all reasonable
attorneys’ fees and expenses incurred in connection with entering into and/or
negotiating this Agreement, up to a maximum of $75,000.  Any such reimbursement
or direct payment payable under this Section 13 shall be made as soon as
practicable after submission of such fee or expense by Employee for payment;
provided however, that in no event shall reimbursement or direct payment be made
later than the end of the year following the year in which Employee pays such
fee or expense.

 

14.                               Termination of Prior Agreements.  Except as
specifically provided herein, this Agreement terminates and supersedes any and
all prior agreements and understandings between the parties with respect to
employment or with respect to the compensation of Employee by the Company from
and after the Renewal Effective Date, including the Prior Agreement.

 

15.                               Assignment; Successors.  This Agreement is
personal in its nature and neither of the parties hereto shall, without the
consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder; provided that, in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
express provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder.

 

16.                               Governing Law.  This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the laws of the State of Hawaii applied
without regard to the choice of law principles thereof.

 

17.                               Entire Agreement; Headings.  This Agreement
embodies the entire agreement of the parties respecting the matters within its
scope and may be modified only in writing.  Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

18.                               Waiver; Modification.  Failure to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver of such term, covenant, or condition, nor shall any
waiver or relinquishment of, or failure to insist upon strict compliance with,
any right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.  This
Agreement shall not be modified in any respect except by a writing executed by
the party against whom such modification is charged.

 

19.                               Severability.  In the event that a court of
competent jurisdiction determines that any portion of this Agreement is in
violation of any statute or public policy, only the portions of this Agreement
that violate such statute or public policy shall be stricken.  All portions of
this Agreement that do not violate any statute or public policy shall continue
in full force and effect.  Further, any court order striking any portion of is
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

 

20

--------------------------------------------------------------------------------


 

20.                               Indemnification.  The Company shall indemnify
and hold Employee harmless to the maximum extent permitted by Section 145 of the
Delaware General Corporation Law and the Restated Articles of Incorporation and
Amended Bylaws of Hawaiian Airlines, Inc. and of Hawaiian Holdings, Inc.
respectively.  The Company will maintain an Errors and Omissions insurance
policy during the term of this Agreement, which policy shall name Employee as an
insured.

 

21.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

22.                               Section 409A.

 

a)                                     General.  This Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Section 409A of the Code and the Department of Treasury
Regulations and other guidance promulgated thereunder.  It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided under this Agreement will be
subject to the additional tax imposed under Section 409A, and any ambiguities in
this Agreement will be interpreted to so comply.  The Company and Employee agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition under Section 409A
prior to actual payment to Employee.  All payments or distributions under this
Agreement shall be made on the date or during the period specified herein for
such payments, subject to Section 22(b) herein.  To the extent no date or period
is specified, a payment or distribution shall be made on or before the later of
(i) the fifteenth day of the third month following the end of Employee’s first
taxable year in which the right to such payment or distribution is no longer
subject to a substantial risk of forfeiture or (ii) the fifteenth day of the
third month following the end of the Company’s first taxable year in which the
right to such payment or distribution is no longer subject to a substantial risk
of forfeiture (the “409A Limit”), except as provided in Section 22(b) herein.

 

b)                                     Specified Employee Delay.  Each of the
payments under this Agreement shall be considered a separate payment for the
purposes of Section 409A.  Notwithstanding any provision to the contrary in this
Agreement, if (a) Employee is a “specified employee” within the meaning of
Section 409A for the period in which the payment or benefits under this
Agreement would otherwise commence and (b) any payment or benefit under this
Agreement would otherwise subject Employee to any tax, interest or penalty
imposed under Section 409A, if the payment or benefit would commence within six
months of a termination of Employee’s employment with the Company (the “Deferred
Compensation Separation Benefits”), then all such payments or benefits that
would otherwise be paid during the first six months after Employee’s separation
from service within the meaning of Section 409A shall be accumulated and shall
be paid (together with, in the case of any cash payment, interest credited at
the

 

21

--------------------------------------------------------------------------------


 

Applicable Federal Rate in effect as of the date of Employee’s separation from
service) on the earlier of (1) the first day which is at least six (6) months
after Employee’s separation from service within the meaning of Section 409A or
(2) the date of Employee’s death (as applicable, the “Specified Employee Payment
Date”).

 

c)                                      Separation from Service. 
Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits payable under this Agreement will be considered
due or payable until and unless Employee has a “separation from service” within
the meaning of Section 409A.  Notwithstanding anything herein to the contrary,
if Employee dies following his “separation from service” but prior to the six
(6) month anniversary of the date of his “separation from service,” then any
Deferred Compensation Separation Benefits delayed in accordance with this
Section will be payable in a lump sum as soon as administratively practicable
after the date of Employee’s death, but not later than ninety (90) days after
the date of Employee’s death, and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

 

23.                               Withholding.  The Company shall have the right
to deduct and withhold from all amounts payable or benefits provided to Employee
(whether pursuant to this Agreement or otherwise) all federal, state and local
income and employment taxes the Company believes is required to be so deducted
and withheld.  In the event any compensation is paid or benefits are provided
other than in cash, Employee shall make arrangements satisfactory to the Company
for the payment to the Company of such income and employment taxes.

 

24.                               Indemnity.  From and after the Renewal
Effective Date, the Company will indemnify, defend, protect and hold Employee
(and his heirs and executors) harmless, from and against any and all costs,
losses, liabilities, obligations, damages, lawsuits, deficiencies, claims,
demands and expenses (including reasonable attorneys’ fees) arising out of,
relating to or resulting in any way from any breach of any representation or
warranty of the Company in this Agreement; provided, however, that this
Section 24 shall not apply to any taxes incurred by Employee due to such breach
or payments hereunder.

 

IN WITNESS WHEREOF, the Company has caused this amended and restated Agreement
to be executed by its duly authorized representatives, and Employee has hereunto
signed this Agreement, on the dates set forth below.

 

 

EMPLOYEE

 

HAWAIIAN HOLDINGS, INC.

 

 

 

By:

/s/ Mark Dunkerley

 

By:

/s/ Crystal K. Rose

 

 

 

 

 

Date:

 

 

Name:

Crystal K. Rose

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

By:

/s/ Crystal K. Rose

 

 

 

 

 

 

Name:

Crystal K. Rose

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HAWAIIAN AIRLINES, INC./HAWAIIAN

 

HOLDINGS, INC./MARK B. DUNKERLEY

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made between and among Hawaiian
Airlines, Inc., Hawaiian Holdings, Inc. (the “Company”), and Mark B. Dunkerley
(“Employee”).

 

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the offer letter agreement by and
between Company and Employee (the “Employment Agreement”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

 

1.                                      Termination.  Employee’s employment from
the Company terminated on                                  (the “Termination
Date”).

 

2.                                      Payment of Salary.  Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, accrued vacation, commissions and any and all other benefits due to
Employee prior to the date on which Employee executed this Agreement.

 

3.                                      Release.

 

(a)                                 Employee irrevocably and unconditionally
releases Employer, its parent corporation, successors, heirs, assigns,
directors, shareholders, trustees, officers, employees, servants, agents (and
former directors, shareholders, trustees, officers, employees, servants, and
agents), attorneys, executors, administrators, insurers, subsidiaries and
affiliated companies from any and all claims, charges, complaints, grievances,
contracts, liabilities, obligations, demands, promises, reimbursements, causes
of action, costs, debts, expenses, damages (including, but not limited to actual
damages, compensatory damages, special damages, liquidated damages, and punitive
damages) of any kind directly or indirectly, known or unknown, suspected or
unsuspected, arising out of or related to (i) the employment of Employee by
Employer, (ii) the termination of Employee’s employment or the circumstances
leading up to Employee’s termination of employment, and (iii) any other act or
occurrence pre-dating Employee’s execution of this Agreement.

 

(b)                                 Employee acknowledges and agrees that
Employee has read this Agreement.  Employee also acknowledges and agrees that
Employee understands the terms of this Agreement.  Employee further acknowledges
and agrees that Employee is entering into this Agreement deliberately,
knowingly, and voluntarily, with full knowledge of its significance, and with
the express intention of effecting the legal consequences relating to the
extinguishment of all obligations.  Employee also acknowledges and agrees that
Employer has advised Employee to seek the advice of Employee’s own attorney
prior to executing this Agreement regarding the terms and conditions of this
Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  Employee understands that this Agreement
releases Employer from all liability, past or present, arising out of or related
to Employee’s employment, termination of employment and the circumstances
leading up to Employee’s termination of employment, and any other act or
occurrence pre-dating Employee’s execution of this Agreement, including, but not
limited to, any rights or claims pursuant to (i) the Age Discrimination Act of
1967 (“ADEA”) (29 U.S.C. § 626, et seq.), and any amendments thereto; (ii) the
Civil Rights Act of 1964 (“Title VII”) (42 U.S.C. § 2000e, et seq.), and any
amendments thereto; (iii) the Civil Rights Statutes (42 U.S.C. §§ 1981, 1981a,
and 1988), and any amendments thereto; (iv) the Americans with Disabilities Act
of 1990 (“ADA”) (42 U.S.C. § 12101, et seq.), and any amendments thereto;
(v) the Employee Retirement Income Security Act (“ERISA”) (29 U.S.C. §1001 et
seq.), and any amendments thereto; (vi) Hawaii’s Employment Practices Act (Haw.
Rev. Stat. ch. 378), and any amendments thereto; (vii) all applicable state and
federal wage and hour laws, and any amendments thereto; (viii) all claims based
on common law sounding in tort, contract, implied contract, negligence and/or
gross negligence, including, but not limited to promissory estoppel, quantum
meruit, libel/slander, defamation, misrepresentation, emotional distress
(negligent or intentional) fraud or deceit, unpaid wages, equitable claims,
breach of contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, wrongful discharge and/or termination, and violation
of public policy; and (ix) any claim for attorneys’ fees or costs.

 

Employee understands that nothing contained in this Agreement shall prohibit
Employee from (i) bringing any action to enforce the terms of this Agreement or
severance and other benefits due pursuant to the Employment Agreement or to
enforce his other vested benefits and rights under the Company’s benefit plans
in accordance with the terms of such plans and the Employment Agreement;
(ii) filing a timely charge or complaint with the Hawaii Civil Rights Commission
(“HCRC”) or the Equal Employment Opportunity Commission (“EEOC”) regarding the
validity of the Agreement; or (iii) filing a timely charge or complaint with the
HCRC or the EEOC or participating in any investigation or proceeding conducted
by the HCRC or the EEOC regarding any claim of employment discrimination.  This
release does not extend to any severance or other obligations due Employee under
the Employment Agreement or to Employee’s vested rights and benefits under the
Company’s benefit plans in accordance with the terms of such plans and the
Employment Agreement.  Nothing in this Agreement waives Employee’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.

 

(d)                                 Employee acknowledges and understands that
there is a risk that subsequent to the execution of this Agreement, Employee may
incur or suffer loss, damages, or injuries that are in some way related to or
arising out of Employee’s employment with Employer or the termination thereof,
but that are unknown and unanticipated at the time this Agreement is signed. 
Accordingly, Employee hereby assumes these risks and that this Agreement shall
apply to all such unknown or unanticipated claims.

 

(e)                                  Employee acknowledges and understands that
Employee is not waiving any future rights or claims that might arise after the
date this Agreement is signed by Employee.

 

(f)                                   Employee acknowledges and understands that
Employer does not make nor has made any representations to force or induce
Employee to sign this Agreement other than what is specifically provided for in
this Agreement.  Furthermore, Employee acknowledges and understands that
Employee is under no obligation to sign this Agreement.

 

A-2

--------------------------------------------------------------------------------


 

4.                                      Acknowledgment of Waiver of Claims under
ADEA.  Employee acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. Employee and the Company agree
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the effective date of this Agreement.  Employee
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled. 
Employee further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has at least twenty-one (21) days within which to consider this Agreement;
(c) he has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.  Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.

 

5.                                      No Pending or Future Lawsuits.  Employee
represents that he has no lawsuits, claims, or actions pending in his name, or
on behalf of any other person or entity, against the Company or any other person
or entity referred to herein.  Employee also represents that he does not intend
to bring any claims on his own behalf or on behalf of any other person or entity
against the Company or any other person or entity referred to herein.

 

6.                                      No Cooperation.  Employee agrees that he
will not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.

 

7.                                      Arbitration.  The parties hereto agree
that any and all disputes arising out of the terms of this Agreement, their
interpretation, and any of the matters herein released, including any potential
claims of harassment, discrimination or wrongful termination shall be subject to
binding arbitration, to the extent permitted by law, as specified in the
Employment Agreement.

 

8.                                      Effective Date.  This Agreement is
effective eight (8) days after it has been signed by all parties hereto.

 

9.                                      Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the parties hereto, with the full intent of releasing all
claims.  The parties hereto acknowledge that:

 

(a)                                 They have read this Agreement;

 

A-3

--------------------------------------------------------------------------------


 

(b)                                 They have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;

 

(c)                                  They understand the terms and consequences
of this Agreement and of the releases it contains; and

 

(d)                                 They are fully aware of the legal and
binding effect of this Agreement.

 

10.                               Confidential Information and Trade Secrets. 
Employee agrees that, during Employee’s employment by Employer, Employee
received and was privy to confidential information and trade secrets.  Employee
agrees that Employee shall hold in confidence and not disclose to any
unauthorized person any knowledge or information of a confidential nature and
any trade secret with respect to the business of Employer acquired and possessed
by Employee and shall not disclose, publish, or make use of the same without the
prior express written consent of Employer.

 

11.                               Assignment.  This Agreement is personal as to
Employee and shall not be assignable by Employee.

 

12.                               Modification.  This Agreement may not be
changed, altered, modified, or amended orally, but only by an instrument in
writing signed by the party against whom enforcement of any change, alteration,
modification, or amendment is sought.

 

13.                               No Bar or Waiver.  No delay or omission on the
part of Employer or Employee in exercising any right under this Agreement shall
operate as a waiver of such right or of any other right either may have.  A
waiver on one occasion shall not be construed as a bar to or waiver of any right
on any future occasion.

 

14.                               Headings.  Paragraph headings are not to be
considered part of this Agreement and are included solely for convenience and
form no part of this Agreement or affect the interpretation thereof.

 

15.                               Notices.  All notices, requests, demand, and
other communications hereunder shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, with postage prepaid.

 

16.                               Entire Agreement.  This Agreement, the
severance and post-termination obligation provisions of the Employment Agreement
(e.g., Sections 7, 8 and 9 provisions), and Employee’s equity compensation
agreements and other benefit plans contain the entire understanding of Employee
and Employer, and fully supersede any and all prior agreements or understandings
pertaining to the subject matter of this Agreement.  Each of the parties hereto
acknowledges that no party or agent of any party has made any promise,
representation or warranty whatsoever, either expressed or implied, not
contained in this Agreement concerning the subject matter hereof to induce any
other party to execute this Agreement, and each of the parties hereto
acknowledges that it has not executed this Agreement in reliance upon any such
promises, representations or warranties not specifically contained in this
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

17.                               Binding Effect.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and to the
successors and assigns of Employer.

 

18.                               Applicable Law.  This Agreement is being
delivered in and shall be construed and enforceable in accordance with the laws
of the State of Hawaii.

 

19.                               Miscellaneous.  If any term, covenant, or
agreement in this Agreement or any application thereof shall be held to be
invalid or unenforceable, the remainder of this Agreement and any other
application of such term, covenant, or agreement shall not be affected thereby. 
No party shall be deemed to be the drafter of this Agreement and this Agreement
shall not be construed for or against any of the parties.

 

IN WITNESS THEREOF, parties hereto have executed this Agreement on the dates set
forth below.

 

 

EMPLOYEE

 

HAWAIIAN HOLDINGS, INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

A-5

--------------------------------------------------------------------------------